Exhibit 10.4

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of March 18, 2005

 

by and between

 

EXIDE TECHNOLOGIES,

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

CREDIT SUISSE FIRST BOSTON LLC

 

Floating Rate Convertible Senior Subordinated Notes due 2013

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    Definitions    1 2.    Shelf Registration    4 3.    Additional Interest
   6 4.    Registration Procedures    8 4A.    Holders’ Obligations    12 5.   
Registration Expenses    12 6.    Indemnification    13 7.    Rules 144 and 144A
   17 8.    Underwritten Registrations    17 9.    Miscellaneous    17

 

-i-



--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of March 18,
2005, by and between Exide Technologies, a Delaware corporation (the “Company”),
and Deutsche Bank Securities Inc. and Credit Suisse First Boston LLC
(collectively, the “Initial Purchaser”) under the Purchase Agreement (as defined
below).

 

This Agreement is entered into in connection with that certain Purchase
Agreement, dated March 15, 2005 (the “Purchase Agreement”), by and between the
Company and the Initial Purchaser, which provides for the sale by the Company to
the Initial Purchaser of $60,000,000 aggregate principal amount of the Company’s
Floating Rate Convertible Senior Subordinated Notes due 2013 (the “Firm Notes”),
plus up to an additional $9,000,000 aggregate principal amount of the same which
Deutsche Bank Securities, Inc. may subsequently elect to purchase pursuant to
the terms of the Purchase Agreement (the “Option Notes” and, together with the
Firm Notes, the “Securities”), which are convertible into common stock, par
value $0.01 per share, of the Company (the “Underlying Shares”). The Securities
are being issued pursuant to an Indenture dated as of the date hereof, as
amended from time to time, (the “Indenture”), by and between the Company and
SunTrust Bank, as Trustee.

 

In order to induce the Initial Purchaser to enter into the Purchase Agreement,
the Company has agreed to provide the registration rights set forth in this
Agreement for the benefit of the Initial Purchaser and certain subsequent holder
or holders of the Securities or Underlying Shares as provided herein. The
execution and delivery of this Agreement is a condition to the Initial
Purchaser’s obligation to purchase the Firm Notes under the Purchase Agreement.

 

The parties hereto hereby agree as follows:

 

  1. Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Additional Interest”: See Section 3(a) hereof.

 

“Agreement”: See the first introductory paragraph hereto.

 

“Amendment Effectiveness Deadline Date”: See Section 2(d)(i) hereof.

 

“Amount of Registrable Securities”: (a) With respect to Securities constituting
Registrable Securities, the aggregate principal amount of all such Securities
outstanding, (b) with respect to Underlying Shares constituting Registrable
Securities, the aggregate number of such Underlying Shares outstanding
multiplied by the Conversion Price (as defined in the Indenture relating to the
Securities upon the conversion of which such Underlying Shares were issued) in
effect at the time of computing the Amount of Registrable Securities or, if no
such Securities are then outstanding, the last Conversion Price that was in
effect under such Indenture when any such Securities were last outstanding, and
(c) with respect to combinations thereof, the sum of (a) and (b) for the
relevant Registrable Securities.

 



--------------------------------------------------------------------------------

“Business Day”: Any day that is not a Saturday, Sunday or a day on which banking
institutions in New York are authorized or required by law to be closed.

 

“Closing Date”: March 18, 2005.

 

“Company”: See the first introductory paragraph hereto.

 

“Damages Payment Date”: See Section 3(c) hereof.

 

“Deferral Period”: See Section 3(b) hereof.

 

“Depositary”: The Depository Trust Company until a successor is appointed by the
Company.

 

“Designated Counsel”: One firm of counsel chosen by the Holders of a majority in
Amount of Registrable Securities to be included in a Registration Statement for
a Shelf Registration and identified to the Company in writing prior to the
filing of such Registration Statement.

 

“Effectiveness Date”: The 180th day after the Closing Date.

 

“Effectiveness Period”: See Section 2(a) hereof.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

 

“Filing Date”: The 120th day after the Closing Date.

 

“Firm Notes”: See the second introductory paragraph hereto.

 

“Holder”: Any holder of Registrable Securities.

 

“Indenture”: See the second introductory paragraph hereto.

 

“Initial Purchaser”: See the first introductory paragraph hereto.

 

“Initial Shelf Registration”: See Section 2(a) hereof.

 

“Inspectors”: See Section 4(k) hereof.

 

“Notice and Questionnaire”: means a written notice delivered to the Company
containing substantially the information called for by the Form of Selling
Securityholder Notice and Questionnaire attached as Appendix A to the Offering
Memorandum of the Company relating to the Securities.

 

“Option Notes”: See the second introductory paragraph hereto.

 

-2-



--------------------------------------------------------------------------------

“Person”: An individual, partnership, corporation, limited liability company,
unincorporated association, trust or joint venture, or a governmental agency or
political subdivision thereof.

 

“Prospectus”: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

 

“Purchase Agreement”: See the second introductory paragraph hereto.

 

“Records”: See Section 4(k) hereof.

 

“Registrable Securities”: All Securities and all Underlying Shares upon original
issuance thereof and at all times subsequent thereto until, in the case of any
such Security or Underlying Share, the earliest to occur of (i) a Registration
Statement covering such Security or Underlying Share has been declared effective
by the SEC and such Security or Underlying Share has been disposed of in
accordance with such effective Registration Statement, (ii) such Security or
Underlying Share has been sold in compliance with Rule 144 or could (except with
respect to affiliates of the Company within the meaning of the Securities Act)
be sold in compliance with Rule 144(k), or (iii) such Security or any Underlying
Share ceases to be outstanding.

 

“Registration Default”: See Section 3(a) hereof.

 

“Registration Statement”: Any registration statement of the Company filed with
the SEC pursuant to the provisions of this Agreement, including any amendments
and supplements to such registration statement, including post-effective
amendments, all exhibits and all documents incorporated by reference or deemed
to be incorporated by reference in such registration statement.

 

“Rule 144”: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer of such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

 

“Rule 144A”: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

 

“Rule 415”: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC”: The Securities and Exchange Commission.

 

-3-



--------------------------------------------------------------------------------

“Securities”: See the second introductory paragraph hereto.

 

“Securities Act”: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Selling Holder”: On any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Shelf Registration”: See Section 2(b) hereof.

 

“Shelf Registration Statement”: See Section 2(b) hereof.

 

“Shelf Suspension Period”: See Section 2(a) hereof.

 

“Subsequent Shelf Registration”: See Section 2(b) hereof.

 

“TIA”: The Trust Indenture Act of 1939, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Trustee”: The Trustee under the Indenture.

 

“Underlying Shares”: See the second introductory paragraph hereto.

 

“Underwritten Registration” or “Underwritten Offering”: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

  2. Shelf Registration.

 

(a) Shelf Registration. The Company shall file with the SEC a Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415
covering all of the Registrable Securities (the “Initial Shelf Registration”) on
or prior to the Filing Date.

 

The Initial Shelf Registration shall be on Form S-3 or another appropriate form
permitting registration of such Registrable Securities for resale by Holders in
the manner or manners designated by them (excluding Underwritten Offerings). The
Company shall not permit any securities other than the Registrable Securities to
be included in the Initial Shelf Registration or any Subsequent Shelf
Registration (as defined below).

 

The Company shall use its reasonable best efforts to cause the Initial Shelf
Registration to be declared effective under the Securities Act on or prior to
the Effectiveness Date and to keep such Initial Shelf Registration continuously
effective under the Securities Act until the date that is two years after the
Closing Date, or if later, the date on which the Option Notes were issued, (such
period, as it may be shortened pursuant to clauses (i), (ii), (iii) or (iv)
immediately following, the “Effectiveness Period”), or such shorter period
ending when (i) all of the Registrable Securities covered by the Initial Shelf
Registration have been sold in the manner set forth and as contemplated in the
Initial Shelf Registration, (ii) the date on which all the Registrable
Securities (x) held by Persons who are not affiliates of the Company may be
resold pursuant to Rule 144(k) under the Securities Act or (y) cease to be
outstanding, (iii) all the Registrable Securities

 

-4-



--------------------------------------------------------------------------------

have been resold pursuant to Rule 144 under the Securities Act or (iv) a
Subsequent Shelf Registration covering all of the Registrable Securities has
been declared effective under the Securities Act.

 

(b) Subsequent Shelf Registrations. If the Initial Shelf Registration or any
Subsequent Shelf Registration (as defined below) ceases to be effective for any
reason at any time during the Effectiveness Period (other than because of the
sale of all of the Registrable Securities registered thereunder), the Company
shall use its commercially reasonable efforts to obtain the prompt withdrawal of
any order suspending the effectiveness thereof, and in any event shall within 30
days of such cessation of effectiveness amend the Initial Shelf Registration in
a manner reasonably expected by the Company to obtain the withdrawal of the
order suspending the effectiveness thereof, or file an additional “shelf”
Registration Statement pursuant to Rule 415 covering all of the Registrable
Securities (a “Subsequent Shelf Registration”). If a Subsequent Shelf
Registration is filed, the Company shall use its reasonable best efforts to
cause the Subsequent Shelf Registration to be declared effective under the
Securities Act as soon as practicable after such filing (or if filed during a
Deferral Period, after expiration of such Deferral Period) and to keep such
Registration Statement continuously effective for a period equal to the number
of days in the Effectiveness Period less the aggregate number of days during
which the Initial Shelf Registration or any Subsequent Shelf Registration was
previously continuously effective. As used herein, the term “Shelf Registration”
means the Initial Shelf Registration and any Subsequent Shelf Registration and
the term “Shelf Registration Statement” means any Registration Statement filed
in connection with a Shelf Registration.

 

(c) Supplements and Amendments. The Company shall promptly supplement and amend
the Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested by the Holders of the
majority in Amount of Registrable Securities covered by such Registration
Statement.

 

(d) Notice and Questionnaire. Each Holder agrees that if such Holder wishes to
sell Registrable Securities pursuant to a Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(d) and
Section 4 hereof. Each Holder wishing to sell Registrable Securities pursuant to
a Shelf Registration Statement and related Prospectus agrees to deliver a Notice
and Questionnaire to the Company at least five (5) Business Days prior to any
intended distribution of Registrable Securities under the Shelf Registration
Statement. From and after the date the Initial Shelf Registration Statement is
declared effective, the Company shall, as promptly as practicable after the date
a Notice and Questionnaire in all material respects, together with such other
information as the Company may reasonably request, is received by the Company,
is delivered, and in any event upon the later of (x) twenty (20) Business Days
after such date or (y) ten (10) Business Days after the expiration of any
Deferral Period (as defined in Section 3(b)) in effect when the Notice and
Questionnaire is received by the Company:

 

(i) if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file any other required
document so that the

 

-5-



--------------------------------------------------------------------------------

Holder delivering such Notice and Questionnaire is named as a selling
securityholder in the Shelf Registration Statement and the related Prospectus in
such a manner as to permit such Holder to deliver such Prospectus to purchasers
of the Registrable Securities (subject to the rights of the Company under
Section 3(b) to create a Deferral Period) in accordance with applicable law and,
if the Company shall file a post-effective amendment to the Shelf Registration
Statement, use all reasonable best efforts to cause such post-effective
amendment, if any, to be declared effective under the Securities Act within
thirty (30) days after the date such post-effective amendment is required by
this clause to be filed (the “Amendment Effectiveness Deadline Date”);

 

(ii) provide such Holder copies of any documents filed pursuant to Section
2(d)(i); and

 

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(d)(i);

 

provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period. Notwithstanding anything
contained herein to the contrary, (i) the Company shall be under no obligation
to name any Holder that has not delivered a Notice and Questionnaire to the
Company, together with such other information as the Company may reasonably
request, in accordance with this Section 2(d) and (ii) the Amendment
Effectiveness Deadline Date shall be extended by up to ten (10) Business Days
from the expiration of a Deferral Period (and the Company shall incur no
obligation to pay Additional Interest during such extension) if such Deferral
Period shall be in effect on the Amendment Effectiveness Deadline Date.

 

3. Additional Interest.

 

(a) The Company and the Initial Purchaser agree that the Holders of Registrable
Securities will suffer damages if the Company fails to fulfill certain of their
obligations under Section 2 hereof and that it would not be feasible to
ascertain the extent of such damages with precision. Accordingly, the Company
agrees to pay Additional Interest on the Registrable Securities (“Additional
Interest”) under the circumstances and to the extent set forth below (each of
which shall be given independent effect; each a “Registration Default”):

 

(i) if the Initial Shelf Registration is not filed on or prior to the Filing
Date, then commencing on the day after the Filing Date, Additional Interest
shall accrue on the principal amount of the Registrable Notes at a rate of 0.25%
per annum for the first 90 days immediately following the Filing Date, and such
Additional Interest rate shall increase by an additional 0.25% per annum at the
beginning of each subsequent 90-day period;

 

(ii) if a Shelf Registration is not declared effective by the SEC on or prior to
the Effectiveness Date, then commencing on the day after the Effectiveness Date,
Additional Interest shall accrue on the principal amount of the Registrable
Notes at a rate of 0.25% per annum for the first 90 days immediately following
the Effectiveness Date, and

 

-6-



--------------------------------------------------------------------------------

such Additional Interest rate shall increase by an additional 0.25% per annum at
the beginning of each subsequent 90-day period; and

 

(iii) if a Shelf Registration has been declared effective and such Shelf
Registration ceases to be effective at any time during the Effectiveness Period
(other than after such time as all Registerable Securities have been disposed of
thereunder or as permitted under Section 3(b)), then commencing on the day after
the date such Shelf Registration ceases to be effective, Additional Interest
shall accrue on the principal amount of the Registrable Notes at a rate of 0.25%
per annum for the first 90 days immediately following the day such Shelf
Registration ceases to be effective, and such Additional Interest rate shall
increase by an additional 0.25% per annum at the beginning of each subsequent
90-day period;

 

provided, however, that Additional Interest on the Registrable Securities may
not accrue under more than one of the foregoing clauses (i), (ii) and (iii) at
any one time and at no time shall the aggregate amount of Additional Interest
accruing exceed in the aggregate 1.0% per annum; provided further, however, that
(1) upon the filing of the Initial Shelf Registration as required hereunder (in
the case of clause (a)(i) of this Section 3), (2) upon the effectiveness of a
Shelf Registration as required hereunder (in the case of clause (a)(ii) of this
Section 3), (3) upon the effectiveness of a Shelf Registration which had ceased
to remain effective (in the case of clause (a)(iii) of this Section 3),
Additional Interest on the Registrable Securities as a result of such clause (or
the relevant subclause thereof, as the case may be), shall cease to accrue.

 

(b) Notwithstanding anything to the contrary in this Agreement, at any time, the
Company may delay the filing of any Shelf Registration Statement or delay or
suspend the effectiveness thereof, for a reasonable period of time, but not in
excess of an aggregate of 90 days in any calendar year (a “Deferral Period”), if
the Board of Directors of the Company determines reasonably and in good faith
that the filing of any such Shelf Registration Statement or the continuing
effectiveness thereof would require the disclosure of non-public material
information that, in the reasonable judgment of the Board of Directors of the
Company, would be detrimental to the Company if so disclosed or would otherwise
materially adversely affect a financing, acquisition, disposition, merger or
other material transaction.

 

(c) So long as Securities remain outstanding, the Company shall notify the
Trustee within two Business Days after each and every date on which an event
occurs in respect of which Additional Interest is required to be paid. Any
amounts of Additional Interest due pursuant to clause (a)(i), (a)(ii) or
(a)(iii) of this Section 3 will be payable in cash on the regularly scheduled
interest payment dates for such Securities set forth in the Indenture (each, a
“Damages Payment Date”), commencing with the first such date occurring after any
such Additional Interest commences to accrue, to Holders to whom regular
interest is payable on such Damages Payment Date, with respect to Securities
that are Registrable Securities, and to Persons that are registered Holders on
the applicable record date prior to a Damages Payment Date with respect to
Underlying Shares that are Registrable Securities, provided that any Additional
Interest accrued with respect to any Securities or portion thereof redeemed by
the Company on a redemption date or converted into Underlying Shares on a
conversion date prior to the Damages Payment Date, shall, in any such event, be
paid instead to the Holder who submitted such Securities or portion thereof for
redemption or conversion on the applicable redemption date or conversion date,
as

 

-7-



--------------------------------------------------------------------------------

the case may be, on such date (or promptly following the conversion date, in the
case of conversion). The amount of Additional Interest for Registrable
Securities will be determined by multiplying the applicable rate of Additional
Interest by the Amount of Registrable Securities outstanding on the Damages
Payment Date following such Registration Default in the case of the first such
payment of Additional Interest with respect to a Registration Default (and
thereafter at the next succeeding Damages Payment Date until the cure of such
Registration Default), multiplied by a fraction, the numerator of which is the
number of days such Additional Interest rate was applicable during such period
(determined on the basis of a 360-day year comprised of twelve 30-day months
and, in the case of a partial month, the actual number of days elapsed), and the
denominator of which is 360. No Additional Interest shall accrue on any
Registrable Securities that are then covered by an effective Shelf Registration
Statement

 

  4. Registration Procedures.

 

In connection with the filing of any Registration Statement pursuant to Section
2 hereof, the Company shall effect such registration to permit the resale of the
securities covered thereby in accordance with the intended method or methods of
disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Company hereunder the Company shall:

 

(a) Prepare and file with the SEC, on or prior to the Filing Date, a
Registration Statement or Registration Statements as prescribed by Section 2
hereof, and use all reasonable best efforts to cause each such Registration
Statement to become effective and remain effective as provided herein.

 

(b) Use all reasonable best efforts to prepare and file with the SEC such
amendments and post-effective amendments to each Shelf Registration Statement
(unless replaced by a Subsequent Shelf Registration Statement), as may be
necessary to keep such Registration Statement continuously effective for the
Effectiveness Period; cause the related Prospectus to be supplemented by any
prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply in all material respects with the
provisions of the Securities Act and the Exchange Act applicable to it with
respect to the disposition of all Registrable Securities covered by such
Registration Statement as so amended or in such Prospectus as so supplemented.
The Company shall be deemed not to have used its reasonable best efforts to keep
a Registration Statement effective during the Effectiveness Period if it
voluntarily takes any action that would result in Selling Holders of the
Registrable Securities covered thereby not being able to sell such Registrable
Securities during that period unless such action is required by applicable law
or unless the Company complies with this Agreement, including without limitation
the provisions of Section 3(b) and Section 4(i) hereof.

 

(c) Notify the Selling Holders and Designated Counsel, if any, as promptly as
practicable (but in any event within two Business Days), (i) when a Prospectus
or any prospectus supplement or post-effective amendment has been filed, and,
with respect to a Registration Statement or any post-effective amendment, when
the same has become effective under the Securities Act (including in such notice
a written statement that any

 

-8-



--------------------------------------------------------------------------------

Holder may, upon request, obtain, at the sole expense of the Company, one
conformed copy of such Registration Statement or post-effective amendment
including financial statements and schedules and, if requested, documents
incorporated or deemed to be incorporated by reference and exhibits), (ii) of
the issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or of any order preventing or suspending the use of any
Prospectus or the initiation of any proceedings for that purpose, (iii) of the
happening of any event, the existence of any condition or any information
becoming known that makes any statement made in such Registration Statement or
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in or amendments or supplements to such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
(iv) of the Company’s determination that a post-effective amendment to a
Registration Statement would be appropriate; provided that with respect to
clauses (iii) and (iv) above, such notice shall not be required during a
Deferral Period.

 

(d) Use its reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus and, if any such order is
issued, to use its reasonable best efforts to obtain the withdrawal of any such
order as soon as possible or if any such order or suspension is during any
Deferral Period, as soon as possible after such Deferral Period ends, and
provide, as promptly as practicable, notice to the Selling Holders of the
withdrawal of any such order.

 

(e) Furnish to each Selling Holder and Designated Counsel, if any, at the sole
expense of the Company, one conformed copy of the Registration Statement or
Registration Statements and each post-effective amendment thereto, including
financial statements and schedules, and, if requested, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits.

 

(f) Deliver during the Effectiveness Period (except during any Deferral Period)
to each Selling Holder and Designated Counsel, if any, upon request and at the
sole expense of the Company, as many copies of the Prospectus and each amendment
or supplement thereto and any documents incorporated by reference therein as
such Persons may reasonably request; and, subject to Section 4A(a) and (c)
hereof, the Company hereby consents (except during any Deferral Period) to the
use of such Prospectus and each amendment or supplement thereto by each of the
Selling Holders of Registrable Securities and dealers, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.

 

(g) Cause the Company’s counsel to perform Blue Sky law investigations and file
registrations and qualifications required to be filed in connection with the
registration

 

-9-



--------------------------------------------------------------------------------

or qualification (or exemption from such registration or qualification) of such
Registrable Securities or offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Selling Holder reasonably
requests, use its reasonable best efforts to keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable under Blue Sky laws to enable
the disposition in such jurisdictions of the Registrable Securities covered by
the applicable Registration Statement; provided, however, that the Company shall
not be required to (i) qualify generally to do business or as a dealer in any
jurisdiction where it is not then so qualified, (ii) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or (iii) subject itself to taxation in any such jurisdiction
where it is not then so subject.

 

(h) Cooperate with the Selling Holders and their respective counsel to
facilitate the timely preparation and delivery of certificates representing
shares of Registrable Securities to be sold, which certificates shall not bear
any restrictive legends and shall be in a form eligible for deposit with The
Depository Trust Company; and enable such shares of Registrable Securities to be
in such denominations (subject to applicable requirements contained in the
Indenture) and registered in such names as the Selling Holders may reasonably
request.

 

(i) Upon the occurrence of any event contemplated by Section 4(c)(ii), 4(c)(iii)
or 4(c)(iv) hereof, as promptly as practicable prepare and (subject to Section
4(a) hereof) file with the SEC, at the sole expense of the Company, a supplement
or post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
any such Prospectus will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(j) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Securities.

 

(k) During the Effectiveness Period, if requested in connection with a
disposition of Registrable Securities pursuant to a Registration Statement, make
available at reasonable times for inspection by one or more representatives of
the Selling Holders, designated in writing by Holders of a majority in Amount of
Registrable Securities to be included in such Registration Statement of such
Registrable Securities being sold, and any attorney or accountant retained by
any such Selling Holders (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours, at such time or times as shall
be mutually convenient for the Company and the Inspectors as a group, all
financial and other records, pertinent corporate documents and instruments of
the Company and its subsidiaries (collectively, the “Records”) to the extent
reasonably necessary

 

-10-



--------------------------------------------------------------------------------

to enable them to exercise any applicable due diligence responsibilities, and
cause the officers, directors and employees of the Company and its subsidiaries
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement; subject to such Inspectors’
entering into reasonably satisfactory confidentiality agreements in form and
substance satisfactory to such Inspector.

 

(l) Provide (i) Designated Counsel, if any, (ii) the sales or placement agent,
if any, relating to such Registration Statement, and (iii) one counsel for such
agents, reasonable opportunity to participate in the preparation of such
Registration Statement, each prospectus included therein or filed with the SEC,
and each amendment or supplement thereto.

 

(m) During the Effectiveness Period, comply in all material respects with all
applicable rules and regulations of the SEC and make generally available to its
security holders earning statements (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act).

 

(n) Cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement relating to the Registrable
Securities; in connection therewith, cooperate with the Trustee and, if
necessary, the Holders of the Registrable Securities and their respective
counsel, to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the TIA; and
execute, and use its reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner.

 

(o) Use all reasonable best efforts to cause the Registrable Securities covered
by any Shelf Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be reasonably necessary to
enable the Selling Holder or Holders thereof to consummate the disposition of
such Registrable Securities, except as may be required solely as a consequence
of the nature of such selling Holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals.

 

(p) If requested by Designated Counsel, if any, or the Holders of the majority
in Amount of Registrable Securities (i) promptly incorporate in a prospectus
supplement or post-effective amendment such information as the Designated
Counsel, if any, or such Holders reasonably determine is necessary to be
included therein and (ii) make all required filings of such prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after the Company has received notification of the matters to be incorporated in
such prospectus supplement or post-effective amendment.

 

(q) Use all reasonable best efforts to take all other steps necessary or
advisable to effect the registration of the Registrable Securities covered by a
Registration Statement contemplated hereby.

 

-11-



--------------------------------------------------------------------------------

4A. Holders’ Obligations (a) Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(d) hereof (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence. Each Selling Holder agrees to
promptly furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such
Selling Holder not misleading and any other information regarding such Selling
Holder and the distribution of such Registrable Securities as the Company may
from time to time reasonably request. Any sale of any Registrable Securities by
any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading.

 

(b) The Company may require each Selling Holder of Registrable Securities as to
which any Shelf Registration is being effected to furnish to the Company such
additional information regarding such Holder and its plan of distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request to the extent necessary or advisable to comply with the Securities Act.
The Company may exclude from such Shelf Registration the Registrable Securities
of any Selling Holder if such Holder fails to furnish such additional
information within 15 Business Days after receiving such request. Each Selling
Holder as to which any Shelf Registration is being effected agrees to furnish
promptly to the Company all information required to be disclosed so that the
information previously furnished to the Company by such Holder is not materially
misleading and does not omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made.

 

(c) Each Holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon actual receipt of any notice from the Company
of the Company suspending the effectiveness of the Registration Statement
pursuant to Section 3(b) hereof, or upon the happening of any event of the kind
described in Section 4(c)(ii), 4(c)(iii) or 4(c)(iv) hereof, such Holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such Holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 4(i) hereof,
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any amendments or
supplements thereto. Each Holder agrees to keep any such notice confidential.

 

  5. Registration Expenses.

 

(a) All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company, including, without
limitation,

 

-12-



--------------------------------------------------------------------------------

(i) all registration and filing fees (including, without limitation, fees and
expenses of compliance with state securities or Blue Sky laws, including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as provided in Section 4(g) hereof), (ii) printing expenses,
including, without limitation, expenses of printing certificates for Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses if the printing of prospectuses is requested by the
Holders of the majority in Amount of Registrable Securities included in any
Registration Statement, (iii) reasonable messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Company, (v) Securities
Act liability insurance, if the Company desires such insurance, (vi) fees and
expenses of all other Persons retained by the Company, (vii) internal expenses
of the Company (including, without limitation, all salaries and expenses of
officers and employees of the Company performing legal or accounting duties),
(viii) the expense of any annual audit, (ix) the fees and expenses incurred in
connection with the listing of the securities to be registered on any securities
exchange, if applicable, and (x) the expenses relating to printing, word
processing and distributing all Registration Statements and any other documents
necessary in order to comply with this Agreement. Notwithstanding anything in
this Agreement to the contrary, each Holder shall pay all brokerage commissions
with respect to any Registrable Securities sold by it and, except as set forth
in Section 5(b) below the Company shall not be responsible for the fees and
expenses of any counsel, accountant or advisor for the Holders.

 

(b) The Company shall reimburse the Holders of the Registrable Securities being
registered in a Shelf Registration for the reasonable fees, charges and
disbursements, of Designated Counsel in an amount not to exceed $25,000.

 

  6. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless each Holder of Registrable
Securities, and each Person, if any, who controls such Person or its affiliates
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (each, a “Participant”) against any losses, claims, damages or
liabilities to which any Participant may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as any such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:

 

(1) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement (or any amendment thereto) or Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus; or

 

(2) the omission or alleged omission to state, in any Registration Statement (or
any amendment thereto) or Prospectus (as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto) or any preliminary
prospectus or any other document or any amendment or supplement thereto, a
material fact required to be stated therein or necessary to make the statements
therein not misleading;

 

-13-



--------------------------------------------------------------------------------

and will reimburse, as incurred, the Participant for any reasonable legal or
other expenses incurred by the Participant in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, or liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in any
Registration Statement (or any amendment thereto) or Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus or any amendment or supplement thereto in
reliance upon and in conformity with information relating to any Participant
furnished to the Company by or on behalf of such Participant specifically for
use therein; provided further, however, that the Company shall not be liable if
such untrue statement or omission or alleged untrue statement or omission was
contained or made in any preliminary prospectus and corrected in the Prospectus
or any amendment or supplement thereto and the Prospectus does not contain any
other untrue statement or omission or alleged untrue statement or omission of a
material fact that was the subject matter of the related proceeding and any such
loss, liability, claim, damage or expense suffered or incurred by the
Participants resulted from any action, claim or suit by any Person who purchased
Registrable Securities which are the subject thereof from such Participant and
it is established in the related proceeding that such Participant failed to
deliver or provide a copy of the Prospectus (as amended or supplemented) to such
Person with or prior to the confirmation of the sale of such Registrable
Securities sold to such Person if required by applicable law, unless such
failure to deliver or provide a copy of the Prospectus (as amended or
supplemented) was a result of noncompliance by the Company with Section 4 of
this Agreement. The indemnity provided for in this Section 6 will be in addition
to any liability that the Company may otherwise have to the indemnified parties.
The Company shall not be liable under this Section 6 for any settlement of any
claim or action effected without its prior written consent, which shall not be
unreasonably withheld.

 

(b) Each Participant, severally and not jointly, agrees to indemnify and hold
harmless the Company, its directors, officers and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company or any such director, officer or controlling
person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement or Prospectus, any amendment or supplement thereto, or any preliminary
prospectus, or (ii) the omission or the alleged omission to state therein a
material fact necessary to make the statements therein not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Participant,
furnished to the Company by or on behalf of the Participant, specifically for
use therein; and subject to the limitation set forth immediately preceding this
clause, will reimburse, as incurred, any reasonable legal or other expenses
incurred by the Company or any such director, officer or controlling person in
connection with investigating or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action in
respect thereof. The indemnity provided for in this Section 7 will be in
addition to any liability that the Participants may otherwise have to the
indemnified parties. The Participants shall not be

 

-14-



--------------------------------------------------------------------------------

liable under this Section 6 for any settlement of any claim or action effected
without their consent, which shall not be unreasonably withheld.

 

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 6, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 7, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 6 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by Participants who sold a majority in
interest of the Registrable Securities sold by all such Participants in the case
of paragraph (a) of this Section 6 or the Company in the case of paragraph (b)
of this Section 6, representing the indemnified parties under such paragraph (a)
or paragraph (b), as the case may be, who are parties to such action or actions)
or (ii) the indemnifying party has authorized in writing the employment of
counsel for the indemnified party at the expense of the indemnifying party. All
fees and expenses reimbursed pursuant to this paragraph (c) shall be reimbursed
as they are incurred. After such notice from the indemnifying party to such
indemnified party, the indemnifying party will not be liable for the costs and
expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such

 

-15-



--------------------------------------------------------------------------------

indemnified party waived in writing its rights under this Section 6, in which
case the indemnified party may effect such a settlement without such consent. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement or compromise of any pending or threatened
proceeding in respect of which such indemnified party is or could have been a
party, or indemnity could have been sought hereunder by such indemnified party,
unless such settlement (A) includes an unconditional written release of such
indemnified party, in form and substance reasonably satisfactory to such
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of such indemnified party.

 

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 6 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Securities or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, not only such relative benefits
but also the relative fault of the indemnifying party or parties on the one hand
and the indemnified party on the other in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company on the one hand and such Participant on the
other shall be deemed to be in the same proportion as the total proceeds from
the offering (before deducting expenses) of the Securities received by the
Company bear to the total net profit received by such Participant in connection
with the sale of the Securities. The relative fault of the parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand,
or the Participants on the other, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or alleged statement or omission, and any other equitable
considerations appropriate in the circumstances. The parties agree that it would
not be equitable if the amount of such contribution were determined by pro rata
or per capita allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in the first sentence of
this paragraph (d). Notwithstanding any other provision of this paragraph (d),
no Participant shall be obligated to make contributions hereunder that in the
aggregate exceed the total net profit received by such Participant in connection
with the sale of the Securities, less the aggregate amount of any damages that
such Participant has otherwise been required to pay by reason of the untrue or
alleged untrue statements or the omissions or alleged omissions to state a
material fact, and no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls a Participant within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Participants, and each director of the Company, each officer of the Company and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company.

 

-16-



--------------------------------------------------------------------------------

  7. Rules 144 and 144A.

 

The Company covenants and agrees that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder in a timely manner in accordance with
the requirements of the Securities Act and the Exchange Act and, for so long as
any Registrable Securities remain outstanding, if at any time the Company is not
required to file such reports, it will, upon the request of any Holder or
beneficial owner of Registrable Securities, make available such information
necessary to permit sales pursuant to Rule 144A under the Securities Act. The
Company further covenants that, for so long as any Registrable Securities remain
outstanding, it will use all reasonable best efforts to take such further action
as any Holder of Registrable Securities may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 and Rule 144A under the Securities
Act, as such rules may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. The Company will provide a copy of this
Agreement to prospective purchasers of Registrable Securities identified to the
Company by the Initial Purchaser upon request. Upon the request of any Holder,
the Company shall deliver to such Holder a written statement as to whether it
has complied with such requirements. Notwithstanding the foregoing, nothing in
this Section 7 shall be deemed to require the Company to register any of its
securities pursuant to the Exchange Act.

 

  8. Underwritten Registrations.

 

No Holder of Registrable Securities may participate in any Underwritten
Registration hereunder.

 

  9. Miscellaneous.

 

(a) No Inconsistent Agreements. The Company has not, as of the date hereof, and
the Company shall not, after the date of this Agreement, enter into any
agreement with respect to any of its securities that conflicts with the rights
granted to the Holders of Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof.

 

(b) Adjustments Affecting Registrable Securities. The Company shall not,
directly or indirectly, take any action with respect to the Registrable
Securities as a class that would adversely affect the ability of the Holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement.

 

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of the Company and the Holders of not less than the majority in Amount
of Registrable Securities; provided, however, that Section 6 and this Section
9(c) may not be amended, modified or supplemented without the prior written
consent of the Company and each Holder (including, in the case of an amendment,
modification or supplement of Section 6, any Person who was a Holder of
Registrable Securities disposed of pursuant to any Registration Statement).
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to

 

-17-



--------------------------------------------------------------------------------

the rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders of Registrable
Securities may be given by Holders of at least a majority in Amount of
Registrable Securities being sold by such Holders pursuant to such Registration
Statement.

 

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or facsimile:

 

(i)     if to a Holder of the Registrable Securities, at the most current
address of such Holder, as the case may be, set forth on the records of the
registrar under the Indenture, with a copy in like manner to the Initial
Purchaser as follows:

 

Deutsche Bank Securities Inc.

31 West 52nd Street

New York, New York 10019

Facsimile No.: (212) 797-4869

Attention: Corporate Finance Department

 

with a copy to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Facsimile No.: (212) 269-5420

Attention: John A. Tripodoro, Esq.

 

(ii)    if to the Initial Purchaser, at the address specified in Section
10(d)(i);

 

(iii)   if to the Company, at the address as follows:

 

Exide Technologies

Office of the General Counsel

13000 Deerfield Parkway

Building 200

Alpharetta, Georgia 30004

Facsimile No.: (609) 512-3071

Attention: Stuart Kupinsky

 

-18-



--------------------------------------------------------------------------------

with a copy to:

 

Kirkland & Ellis LLP

Aon Center

200 E. Randolph Dr.

Chicago, Illinois 60601

Facsimile No.: (312) 861-2200

Attention: Carter W. Emerson, P.C.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and upon written confirmation, if
sent by facsimile.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

 

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders; provided, however, that this Agreement shall not inure to the benefit
of or be binding upon a successor or assign of a Holder unless and to the extent
such successor or assign holds Registrable Securities. Nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Purchase Agreement or the Indenture.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, including via facsimile,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

 

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would

 

-19-



--------------------------------------------------------------------------------

have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

(j) Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its affiliates
(as such term is defined in Rule 405 under the Securities Act) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

(k) Third-Party Beneficiaries. Holders of Registrable Securities are intended
third-party beneficiaries of this Agreement, and this Agreement may be enforced
by such Persons.

 

(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Initial Purchaser on the
one hand and the Company on the other, or between or among any agents,
representatives, parents, subsidiaries, affiliates, predecessors in interest or
successors in interest with respect to the subject matter hereof and thereof are
merged herein and replaced hereby.

 

[Signature page follows]

 

-20-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

EXIDE TECHNOLOGIES By:        

Name:

       

Title:

   

 



--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

DEUTSCHE BANK SECURITIES INC.

By:

       

Name:

       

Title:

   

By:

       

Name:

       

Title:

   

CREDIT SUISSE FIRST BOSTON LLC

By:

       

Name:

       

Title:

   

 

-2-